           Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 1 of 9



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   COGNIZANT WORLDWIDE LIMITED and                        CASE NO. C19-1848-JCC
     COGNIZANT TECHNOLOGY SOLUTIONS
10
     U.S. CORPORATION,                                      ORDER
11
                               Plaintiffs,
12          v.

13   BARRETT BUSINESS SERVICES INC.,
14                             Defendant.
15

16          This matter comes before the Court on Plaintiffs Cognizant Worldwide Limited and
17   Cognizant Technology Solutions U.S. Corporation’s (collectively, “Cognizant”) objections (Dkt.
18   No. 77) to the report and recommendation of the Honorable Michelle L. Peterson, United States
19   Magistrate Judge (Dkt. No. 73). Having thoroughly considered the parties’ briefing and the
20   relevant record, the Court hereby OVERRULES Cognizant’s objections, APPROVES and
21   ADOPTS the report and recommendation, and GRANTS in part and DENIES in part
22   Cognizant’s motion to dismiss Defendant Barrett Business Services Inc.’s (“BBSI”)
23   counterclaims (Dkt. No. 58) for the reasons explained herein.
24   I.     BACKGROUND
25          Judge Peterson’s report and recommendation set forth the underlying facts of this case,
26   and the Court will not repeat them here except as relevant. (See Dkt. No. 73 at 2–5.) According

     ORDER
     C19-1848-JCC
     PAGE - 1
            Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 2 of 9




 1   to the counterclaims, BBSI began discussions with Oracle in June 2017 to determine if Oracle’s

 2   HCM Cloud software would be a suitable purchase for its needs. (Dkt. No. 54 at 15.) Shortly

 3   thereafter, BBSI met with KBACE, Cognizant’s subsidiary, which presented itself as capable of

 4   implementing Oracle’s technology for BBSI. (Id. at 16.) BBSI alleges that in August 2017,

 5   KBACE informed BBSI that KBACE had previous experience implementing the software and

 6   could do so for BBSI. (Id.) KBACE merged with Cognizant in December 2017, and Cognizant

 7   assumed all of KBACE’s responsibilities and liabilities. (Id. at 12.) BBSI later learned that

 8   KBACE had no experience implementing such software. (Id. at 20). BBSI brings seven
 9   counterclaims against Cognizant. (See Dkt. No. 54 at 25–32.)
10          Cognizant moves to dismiss BBSI’s counterclaims. (Dkt. No. 58). Judge Peterson
11   recommends that Cognizant’s motion be granted in part and that BBSI’s counterclaims for
12   breach of the Statement of Work (“SOW”) and rescission with regard to the Cloud Services
13   Agreement (“CSA”) be dismissed and BBSI be granted leave to amend. (See Dkt. No. 73 at 8,
14   12, 22.) Judge Peterson further recommends that Cognizant’s motion to dismiss be denied as to
15   the remainder of BBSI’s counterclaims. (See id. at 15, 18, 21–22.) Cognizant timely filed
16   objections to the report and recommendation. (Dkt. No. 77.) BBSI filed a response to those
17   objections. (Dkt. No. 79.)
18      II. DISCUSSION
19          A.      Legal Standard

20          A district court reviews de novo the portions of a report and recommendation to which a

21   party makes objections. See Fed. R. Civ. P. 72(b)(3). The district judge may accept, reject, or

22   modify the recommendations; receive further evidence; or return the matter to the magistrate

23   judge with further instructions. Id. Objections must enable the district court to “focus attention

24   on those issues—factual and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn,

25   474 U.S. 140, 147 (1985). General objections, or summaries of arguments previously presented,

26   have the same effect of no objection at all because the district court’s attention is not focused on


     ORDER
     C19-1848-JCC
     PAGE - 2
            Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 3 of 9




 1   any specific issues for review. See United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

 2          Dismissal under Federal Rule of Civil Procedure 12(b)(6) may be based on the lack of a

 3   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.

 4   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). In order for a claim to

 5   overcome a Rule 12(b)(6) motion to dismiss, it must contain sufficient factual matter, accepted

 6   as true, to “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

 7   550 U.S. 544, 556 (2007). The court accepts factual allegations in the complaint as true and

 8   construes the pleadings in the light most favorable to the nonmoving party. Manzarek v. St. Paul
 9   Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Claims have facial plausibility if a
10   party pleads factual content that “allows the Court to draw the reasonable inference that [the
11   opposing party] is liable for the misconduct alleged.” Twombly, 556 U.S. at 556. “The
12   plausibility standard is not akin to a probability requirement, but it asks for more than a “sheer
13   possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
14   However, while a court will accept all material allegations in a counterclaim as true, conclusory
15   allegations of law and unwarranted inferences will not defeat an otherwise proper Rule 12(b)(6)
16   motion. Vasquez v. Los Angeles County, 487 F.3d 1246, 1249 (9th Cir. 2007).
17          B.      Cognizant’s Objections
18                  1. KBACE’s Alleged Misrepresentations

19          Judge Peterson found that BBSI plausibly alleged that Cognizant made

20   misrepresentations regarding a past or existing fact when KBACE overstated its past and current

21   experience in implementing such cloud software products. (See Dkt. Nos. 73 at 14, 77 at 4.)

22   Cognizant argues it should not be held liable for KBACE’s alleged misrepresentations because

23   KBACE was not a party to the contract. (Dkt. No. 77 at 3–4.) Cognizant also claims there was no

24   misrepresentation of qualifications or experience because Cognizant was to conduct the work

25   specified in the SOW, not KBACE. (Id. at 4.)

26          In its first amended complaint, Cognizant defines “Cognizant” to include KBACE,


     ORDER
     C19-1848-JCC
     PAGE - 3
           Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 4 of 9




 1   specifying that “[t]he term ‘Cognizant,’ as used in this Complaint, includes KBACE

 2   Technologies, Inc.” (Dkt. No. 68 at 3.) In its motion to dismiss, Cognizant similarly specifies

 3   that the Plaintiffs in this action include KBACE. (See Dkt. No. 58 at 3 n.2) (“As used herein, the

 4   term ‘Cognizant’ includes KBACE Technologies, Inc.”).

 5          In its counterclaims, BBSI alleges that when Cognizant and KBACE merged, Cognizant

 6   assumed all of KBACE’s responsibilities and liabilities. (Dkt. No. 54 at 12.) BBSI alleges that it

 7   entered into a SOW with Cognizant based upon KBACE’s representations that it had the

 8   experience and qualifications necessary to implement the technology within a specified period of
 9   time and price range. (Dkt. No. 54 at 5, 19, 31.) BBSI further alleges it entered into a CSA with
10   Oracle and into the contracts with Cognizant based on those misrepresentations, and that it
11   would not have done so had it known of KBACE’s inexperience. (Dkt. No. 54 at 26.) Thus,
12   BBSI had plausibly alleged facts supporting an inference that Cognizant is liable for
13   misrepresentations by KBACE. See Twombly, 556 U.S. at 556. Accordingly, Cognizant’s
14   objections are OVERRULED on this ground.
15                  2. Justifiable Reliance

16          Judge Peterson concluded that BBSI sufficiently pleaded that it justifiably relied on

17   KBACE’s alleged misrepresentations overstating its expertise in implementing cloud products

18   with professional employer organizations. (Dkt. No. 73 at 18.) Judge Peterson therefore

19   recommends denying Cognizant’s motion to dismiss counterclaims one through six. (Id.) The

20   report and recommendation observes that “[a]t a minimum, questions remain regarding

21   Cognizant’s knowledge and intent at the time of the alleged misrepresentations, BBSI’s

22   knowledge or lack thereof, and any due diligence pursued by BBSI.” (Id.)

23          For a party to claim fraudulent misrepresentation, that party must allege that it reasonably

24   relied on the alleged misrepresentation. See Eternity Global Master Fund Ltd. v. Morgan Guar.

25   Trust Co. of N.Y., 375 F.3d 168, 186-87 (2d Cir. 2004); Lawyers Title Ins. Corp. v. Baik, 55 P.3d

26   619, 623 (Wash. 2002). Justifiable reliance is reliance that is reasonable under the surrounding


     ORDER
     C19-1848-JCC
     PAGE - 4
            Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 5 of 9




 1   circumstances. See Lawyers Title Ins. Corp., 55 P.3d. at 623. Circumstances that may preclude a

 2   claim of justifiable reliance include a party’s experience and sophistication with the subject

 3   matter and the specificity of a disclaimer. Puget Sound Nat’l Bank v. McMahon, 330 P.2d 559,

 4   561 (Wash. 1958); LBBW Luxemburg S.A. v. Wells Fargo Sec. LLV, 10 F.Supp.3d 504, 517

 5   (S.D.N.Y. 2014). But a disclaimer is insufficient to defeat a claim justifiable reliance when the

 6   disclaimer is not sufficiently specific to the particular facts misrepresented, even if the relying

 7   party is a sophisticated party. See Abrams v. Blackstone and Sons Realty Capital Corp., 2019

 8   WL 8640656, slip. op. at 13 (C.D. Cal. 2019). Whether reliance is justifiable is generally a
 9   question of fact. Havens v. C. & D. Plastics, Inc., 876 P.2d 435, 447 (Wash. 1994); Country
10   World, Inc. v. Imperial Frozen Foods Co., 589 N.Y.S.2d 81, 82 (2d Dep’t 1992).
11          Cognizant objects to the report and recommendation’s conclusion regarding justifiable
12   reliance, arguing that the disclaimer in Section 8 of the MSA clearly relieves Cognizant from
13   liability for representations about the fitness or quality of service, including its experience. (Dkt.
14   No. 77 at 6–7). The MSA’s disclaimer clause disclaims “any representation or warranty or
15   condition of any kind, whether such representation or warranty or condition be express or
16   implied, including any warranty of merchantability, quality, or fitness for a particular purpose.”
17   (Dkt. No. 68-1 at 8.) The MSA’s merger clause provides that the MSA and “all Statement of
18   Works attached hereto constitute the complete and exclusive statement of the agreement between

19   the Parties and supersedes all proposals, oral or written, and all other prior or contemporaneous

20   communications . . . relating to the subject matter herein.” (Id. at 10.) Cognizant argues that,

21   based on the MSA’s disclaimer and merger clauses, BBSI expressly agreed to not rely on any

22   representations made by Cognizant. (Dkt. No. 58 at 16.)

23          In support of its motion to dismiss, Cognizant argues that the weight of authority on prior

24   or contemporaneous disclaimers of liability, including Hitachi Data Systems Credit Corp. v.

25   Precisions Discovery, Inc., 331 F. Supp. 3d 130 (S.D.N.Y. 2018), indicates that the disclaimer at

26   issue is enforceable. (See Dkt. No. 66 at 5.) In Hitachi, the disclaimer specifically stated that the


     ORDER
     C19-1848-JCC
     PAGE - 5
           Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 6 of 9




 1   plaintiff made no representations about suitability of equipment, and therefore the defendant

 2   could not reasonably rely upon such a representation. Id. at 148. However, unlike Hitachi, BBSI

 3   has alleged that Cognizant misrepresented its own experience and ability. (Dkt. No. 77 at 7.)

 4   Here, the MSA disclaimer does not clearly disclaim liability for BBSI relying upon KBACE’s

 5   representations of qualifications and experience. (See Dkt. No. 68 at 8); Abrams, 2019 WL

 6   8640656, slip. op. at 13. Furthermore, because BBSI has plausibly alleged that Cognizant’s

 7   alleged misrepresentation about experience with and ability to implement the technologies were

 8   peculiarly within Cognizant’s knowledge, a disclaimer could not relieve liability for such a
 9   misrepresentation. See PMC Aviation 2012-1 LLC v. Jet Midwest Grp. LLC, 2016 WL 3017763,
10   slip op. at 7 (N.Y.S.C. May 25, 2016); Jenness v. Moses Lake Development Co., 234 P.2d 865,
11   868 (1951).
12          Because justifiable reliance is a fact-intensive determination, BBSI may ultimately be
13   unable to put forth evidence to establish this element of its counterclaims. See C. & D. Plastics,
14   Inc., 876 P.2d at 447. But accepting the allegations in the counterclaim as true and providing
15   BBSI with the benefit of every possible inference, the Court finds BBSI has sufficiently pleaded
16   justifiable reliance upon the alleged misrepresentations overstating experience and expertise in
17   implementing the software. See Manzarek, 519 F.3d at 1031. Therefore, Cognizant’s objections
18   are OVERRULED on this ground.

19                  3. Independent Duty

20          Cognizant argues BBSI’s counterclaims two, three, five, and six for negligent

21   misrepresentation, innocent misrepresentation, and negligence must be dismissed because BBSI

22   has not alleged that Cognizant owed a specific duty of care. (Dkt. No. 58 at 18.) Cognizant

23   claims that these counterclaims are therefore barred by the doctrines of economic loss and

24   independent duty. (Id. at 19.) Judge Peterson concluded that it was inappropriate to apply either

25   doctrine. (See Dkt. No. 73 at 20–21.)

26          To establish a claim of negligence, a party must show there existed a duty, a breach of


     ORDER
     C19-1848-JCC
     PAGE - 6
           Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 7 of 9




 1   that duty, and that the breach caused harm. Jackson v. City of Seattle, 244 P.3d 425, 428 (Wash.

 2   Ct. App. 2010). A negligence claim that does not establish a duty that is independent of any

 3   contractual obligations is barred by Washington’s independent duty doctrine. Elcon Const., Inc.

 4   v. Eastern Wash. Univ., 273 P.3d 965, 969 (Wash. 2012). However, the Washington Supreme

 5   Court has held the independent duty doctrine does not bar claims of negligent misrepresentation

 6   and fraud. See Eastwood v. Horse Harbor Found., Inc., 241 P.3d 1256, 1262 (Wash. 2010). And

 7   while New York’s economic loss doctrine generally precludes claims of negligence, an

 8   exception exists when a party owes an independent duty. Holborn Corp. v. Sawgrass Mut. Ins.
 9   Co., 304 F.Supp.3d 392, 397 (S.D.N.Y. 2018).
10          BBSI has plausibly alleged Cognizant made misrepresentations that induced BBSI to
11   enter into the SOW when Cognizant said it was experienced in implementing such technologies.
12   (Dkt. No. 54 at 26.) Because the independent duty doctrine does not generally bar negligent or
13   fraudulent misrepresentation claims, the Court will not apply the doctrine here. And it would be
14   premature to apply the economic loss doctrine because BBSI has plausibly alleged that
15   Cognizant undertook to advise BBSI as to the cloud software, giving rise to an independent duty.
16   (See Dkt. No. 54 at 16–18.) Therefore, Cognizant’s objections are OVERRULED on this ground.
17                  4. Leave to Amend

18          Cognizant argues that Judge Peterson’s report and recommendation erred in

19   recommending that the Court permit BBSI a second opportunity to amend its answer and

20   counterclaims. (Dkt. No. 77 at 12.) A party may amend an answer within 21 days of serving the

21   original answer. Fed. R. Civ. P. 15(a)(1)(A), (B). “In all other cases, a party may amend its

22   pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

23   15(a)(2). Leave to amend prior to trial should be “freely give[n]… when justice so requires.” Id.

24   Factors relevant to whether leave to amend should be granted include whether the moving party

25   has acted in bad faith or has unduly delayed, whether the opposing party will be prejudiced,

26   whether the amendment would be futile, and whether the moving party has previously amended


     ORDER
     C19-1848-JCC
     PAGE - 7
            Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 8 of 9




 1   the pleading. See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011).

 2          Here, there is no evidence of bad faith or undue delay by BBSI or of prejudice to

 3   Cognizant. The discovery deadline is not until January 2021, and trial is scheduled for June 1,

 4   2021. BBSI has amended its answer and counterclaims only once, (see Dkt. No. 54), and it

 5   argues that those changes were primarily to its answer. (See Dkt. No. 62 at 28.)

 6          Cognizant primarily objects that it would be futile to permit BBSI to amend. (See Dkt.

 7   No. 77 at 12–13.) Cognizant argues that there are no additional facts that BBSI can allege to

 8   establish breach of contractual obligations. (Id.). However, Cognizant neither identifies how it
 9   would be prejudiced if BBSI was to be granted leave to amend nor demonstrates that BBSI could
10   not cure the deficiencies in its counterclaims by alleging additional facts. Based on the present
11   record, the Court cannot conclude that amendment would be futile. See Corinthian Colleges, 655
12   F.3d at 995. Therefore, the Court finds it appropriate to grant leave to amend. Accordingly,
13   Cognizant’s objections are OVERRULED on this ground.
14   III.   CONCLUSION

15          For the foregoing reasons, the Court FINDS and ORDERS as follows:

16          1. Cognizant’s objections to the report and recommendation (Dkt No. 77) are

17               OVERRULED;

18          2. The report and recommendation (Dkt. No. 73) is APPROVED and ADOPTED;

19          3. BBSI’s counterclaims for breach of the SOW and rescission with regard to the CSA

20               are DISMISSED, and BBSI is GRANTED leave to amend. BBSI’s amended

21               counterclaims must be filed no later than September 11, 2020;

22          4. Cognizant’s motion to dismiss (Dkt. No. 58) is DENIED as to the remaining

23               counterclaims; and

24          5. The Clerk is DIRECTED to send copies of this order to the parties and to Judge

25               Peterson.

26          //


     ORDER
     C19-1848-JCC
     PAGE - 8
           Case 2:19-cv-01848-JCC-MLP Document 80 Filed 08/31/20 Page 9 of 9




 1          DATED this 31st day of August 2020.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1848-JCC
     PAGE - 9
